DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, directed to a surgical impacting tool comprising stored energy drive mechanism, controller, anvil and launched mass, is rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 1 and 7 of U.S. Patent No. 10,342,591 B2, directed to surgical impactor comprising energy storage mechanism, control circuit, anvil, and moveable body.
Claim 1 of U.S. Patent No. 10,603,050 B2, directed to surgical impacting tool comprising spring element, electronic controller, adapter, and launched mass.
Claims 1 and 2 of U.S. Patent No. 11,076,903 B2, directed to surgical impacting tool comprising mechanical spring, electronic controller, anvil, and mass.
Claims 1 and 6 of U.S. Patent No. 11,013,503 B2, directed to surgical impacting tool comprising spring element, electronic controller, adapter, and means for delivering.
Claim 2, directed to a kit comprising surgical impacting tool including stored energy drive mechanism, controller, adapter, launched mass and spring cartridge
Claims 1 and 14 of U.S. Patent No. 10,603,050 B2, directed to surgical impacting tool comprising spring element, electronic controller, adapter, launched mass, and cartridge.
Claims 1 and 3 of U.S. Patent No. 11,013,503 B2, directed to surgical impacting tool comprising spring element, electronic controller, adapter, means for delivering impact force, and cartridge.
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the spring" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to the stored-energy drive mechanism includes a spring.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 – 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In this case, at least claims 1 and 2, positively recite the term “controller”, which is understood as referring to a person, thereby encompassing human organism in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 – 2, 4 – 7, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedicini (US Pub. 2013/0161050 A1).
Claim 1, Pedicini discloses a surgical impacting tool [abstract, Figs. 1 – 6], comprising: 
a stored-energy drive mechanism configured to produce a spring-driven striking force [piston 24 capable of producing spring driven striking force due to the compression or vacuum created in a chamber, i.e. 23, thereby];
a controller configured to control storage and release of energy output from the stored- energy drive mechanism [i.e. control means 21, ¶52]; 
an anvil [14] coupled to a surgical implement [¶40]; and 
a launched mass [striker 25], responsive to the stored-energy drive mechanism, to communicate the striking force to the anvil to urge the surgical implement in a first direction. [i.e. ¶42].
Claim 2, Pedicini discloses a kit for inserting or extracting a tool lodged within a biological object [abstract, Figs. 1 – 6], the kit comprising: 
a surgical impacting tool [i.e. Fig.1] including: 
a stored-energy drive mechanism configured to produce a spring-driven striking force [piston 24 capable of producing spring driven striking force due to the compression or vacuum created in a chamber, i.e. 23, thereby], 
a controller configured to control storage and release of energy output from the stored-energy drive mechanism [i.e. control means 21, ¶52], 
an adapter [1] configured to receive a surgical implement [¶40], and 

a spring cartridge [chamber 23 that accepts piston 24, Fig. 4] usable in the surgical impacting tool, the cartridge used to deliver the striking force to the adapter [¶41 - ¶42].  
Claims 4 – 5, Pedicini discloses the limitations of claim 2, as above, and further, Pedicini discloses (claim 4) wherein the spring cartridge is packaged as a replaceable cartridge [with the understanding that the claim does not specify the cartridge is replaceable relative to what, the office takes the interpretation that the cartridge is capable of being replaced with the tool]; (claim 5) wherein the spring is a gas spring [wherein the spring is formed due to the compression or vacuum created in chamber 23].  
Claims 6 – 7, 11 and 14, Pedicini discloses the limitations of claim 1, as above, and further, Pedicini discloses (claim 6) wherein the anvil has a first impact surface [by 16] and a different second impact surface [by 17], and wherein the launched mass is operable to impact the first impact surface for generating a forward impact force [¶44] and the second impact surface for generating a rearward impact force [¶50]; (claim 7) wherein the stored-energy drive mechanism includes a spring which is a gas spring [wherein the spring is formed due to the compression or vacuum created in chamber 23]; (claim 11) wherein a maximum displacement of the anvil is less than 10 mm [with the understanding that the claim does not specify such displacement of the anvil is relative to what, the office takes the interpretation that the anvil is integrally formed with an adapter, ¶18, and therefore exhibits no relative displacement, being less than 100 mm]; (claim 14) wherein the release of the energy from the stored- energy drive .
Claim(s) 1 – 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kfir (US Pub. 2015/0289886 A1).
Claims 1 and 7, Kfir discloses a surgical impacting tool [abstract, Fig.2], comprising: 
a stored-energy drive mechanism configured to produce a spring-driven striking force [spring 254, ¶26];
wherein the stored-energy drive mechanism includes a spring being mechanical spring [spring 254 is a mechanical spring, Fig.2];
a controller configured to control storage and release of energy output from the stored- energy drive mechanism [motor 250, ¶24]; 
an anvil [210] coupled to a surgical implement [¶24]; and 
a launched mass [246], responsive to the stored-energy drive mechanism, to communicate the striking force to the anvil to urge the surgical implement in a first direction. [¶25].
Claim 2, Kfir discloses a kit for inserting or extracting a tool lodged within a biological object [abstract, Fig.2], the kit comprising: 
a surgical impacting tool [Fig.2] including: 
a stored-energy drive mechanism configured to produce a spring-driven striking force [spring 254, ¶26], 
a controller configured to control storage and release of energy output from the stored-energy drive mechanism [motor 250, ¶24], 
an adapter [210] configured to receive a surgical implement [¶24], and 

a spring cartridge [housing 230] usable in the surgical impacting tool, the cartridge used to deliver the striking force to the adapter [¶26].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 and 12 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedicini (US Pub. 2013/0161050 A1).
Claim 8, Pedicini discloses the limitations of claim 1, as above, and further, Pedicini inherently discloses wherein the launched mass has a mass and the anvil has a mass [i.e. Fig.4].
Pedicini does not explicitly disclose wherein a ratio of a mass of the launched mass to a mass of the anvil is at least 50%.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current application to construct the tool having a ratio of a mass the launched mass to a mass of the anvil of at least 50% to facilitate causing the launched mass to apply controlled force on the anvil and the adapter and provide an anvil having sufficient mass that can sustain multiple impacts from the launched mass, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 10, Pedicini discloses the limitations of claim 1, as above, and further, Pedicini inherently discloses wherein the launched mass has a mass and the tool has a mass [i.e. Fig.4].
Pedicini does not explicitly disclose wherein a ratio of a mass of the launched mass to a mass of the tool is less than 25%.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current application to construct the tool having a ratio of a mass of the launched mass to a mass of the tool less than 25% to provide a tool having sufficient mass that can sustain multiple impacts from the launched mass, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 12 and 13, Pedicini discloses the limitations of claims 1 and 6, as above, and further, Pedicini discloses wherein the frequency of the launched mass can be regulated in order for the tool to impart a desired total time-weighted percussive impact, while maintaining the same implact magnitude [¶19], and wherein the tool includes an energy adjustment control that allows the surgeon to increase or decrease the impact energy [abstract].
Pedicini does not explicitly disclose wherein the energy output from the stored-energy drive mechanism is less than 8 joules, and wherein an impact of the rearward impact force is at least 60% of the forward impact force.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current application to regulate the energy output to be less than 8 joules and adjust the rearward impact force to be at least 60% of the forward impact force in order to allow the surgeon controlling the energy output of the tool for accurately preparing the treated bone with causing damage thereto, since it has been held that where the general conditions of a claim .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kfir (US Pub. 2015/0289886 A1) in view of Bingham et al. (US Pub 2014/0005632 A1).
Claim 3, Kfir discloses the limitations of claim 2, as above.
Kfir does not disclose wherein the spring cartridge is selected from a plurality of color-coded spring cartridges, each color corresponding to a different striking force.  
Bingham teaches an analogous surgical tool [abstract, Figs. 1 – 8] comprising a spring [36] and spring cartridge [28], and wherein the spring cartridge is selected from a plurality of color-coded spring cartridges, each color corresponding to a different striking force [¶68 - ¶69].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Kfir and Bingham, and construct the spring cartridge [230] of the tool of Kfir to be color-coded in view of the spring cartridge [28] of Bingham. One would have been motivated to do so in order to inform the user of the inner spring power for a particular usage [Bingham, ¶68 - ¶69].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kfir (US Pub. 2015/0289886 A1).
Claim 15, Kfir discloses the limitations of claim 7, as above, and further, Kfir inherently discloses wherein the mechanical spring being made from a material [Fig.2].
Kfir does not explicitly disclose wherein the mechanical spring is made of at least one of stainless steel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the current application to construct the mechanical spring of Kfir from steel, known .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775